Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,459,714 to Lin.        
Claim 7, Lin discloses a device comprising a mat 1 and a seat 1, wherein the mat and the seat are individually inflatable pieces and wherein the mat and the seat are removably connectable to one another with the seat being adjacent to and taller than the mat portion (fig. 7, 10,12,14).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Pat. No. 4,459,714 to Lin.        
Claims 1 and 5, Lin discloses self-inflatable an inflatable device comprising a mat portion 1 including an inflated mat height; a mat intake 15 for inflating the mat portion; and a seat coupling mechanism (11,12); a seat portion 1 comprising an inflated seat height; a seat nozzle 15 for inflating the seat portion; and a mat coupling mechanism (2,3) capable of mating with the seat coupling mechanism to removably connect the mat portion to the seat portion; wherein the inflated seat height is capable of being greater than the inflated mat height when positioned to support the back of the user in a seated position (fig. 7, 10,12,14), but is silent to the height of the inflated mat portion and inflated seat portion being in the range of about 3 inches to about 9 inches or the inflated height of the seat portion is about 5.5 inches larger than the inflated height of the mat portion.  Selecting from a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range as stated above yielding predictable results that provide an equivalent and alternative seating surface.  

Claim 3, Lin discloses the device, but is silent to  the seat coupling mechanism and the mat coupling mechanism being snaps.  Selecting from a plethora of known coupling mechanisms is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a snap coupling yielding predictable results that provide an equivalent and alternative coupling means.  
Claim 4, Lin discloses the device wherein the mat portion and the seat portion have a substantially similar width (fig. 6).
Claim 6, Lin discloses the device wherein the seat coupling mechanisms are provided along the length of each of the seat portion and the mat portion for coupling the seat portion to the mat portion in parallel (fig. 6).










8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,459,714 to Lin in view of U.S. Pub. No. 6,886,204 to Kasatshko et al.
Claim 8, Lin discloses all the limitations as stated above, but is silent to a pump.  Kasatshko discloses a pump 60.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a pump as taught by Kasatshko yielding predictable results that provide a means to inflate the device of Lin.   Regarding 
The mat portion having an inflated mat height in the range of about 2 to about 4 inches and the seat portion having an inflated seat height in the range of about 6 inches to about 10 inches, selecting from a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range as stated above yielding predictable results that provide an equivalent and alternative seating surface.  











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673